Citation Nr: 0707367	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  98-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a neck disability, 
to include cervical paravertebral myositis.

2. Entitlement to an initial disability evaluation in excess 
of 10 percent for right leg tibialis anterior shin splints.

3. Entitlement to an initial disability evaluation in excess 
of 10 percent for left leg tibialis anterior shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from July 1986 to February 
1991.  She had subsequent periods of active duty for training 
in the National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
service connection for neck disability, to include cervical 
paravertebral myositis, and granted service connection for 
right and left leg tibialis anterior shin splints, assigning 
a 10 percent evaluation separately for each.  The Board 
remanded this matter in April 1999 and December 2003.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case.  The veteran was afforded 
a hearing before a Veterans Law Judge (VLJ) in August 2002.  
Unfortunately, the VLJ who conducted the August 2002 hearing 
is no longer employed by the Board.  By letter dated in 
January 2007, the Board informed the veteran of this 
information and her right to another Board hearing. 

The veteran, by correspondence received at the Board in 
February 2007, requested to attend a hearing before a VLJ at 
the RO in connection with her appeal.  It is a basic 
principle of veterans' law that the Board shall decide an 
appeal only after affording the claimant an opportunity for a 
hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
C.F.R. § 20.700 (2006), a hearing on appeal before the Board 
will be granted if an appellant expresses a desire to appear 
in person.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled to appear 
at a hearing before a VLJ at the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




